United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                   UNITED STATES COURT OF APPEALS            February 15, 2006
                            FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-50413
                          Summary Calendar


                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                               versus

                      GADIEL HIDALGO-PERALTA,

                                                 Defendant-Appellant.


            Appeal from the United States District Court
                  for the Western District of Texas
                         (3:03-CR-2025-3-DB)



Before BARKSDALE, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Gadiel Hidalgo-Peralta appeals the 12-month sentence imposed

following revocation of his supervised release at sentencing,

following Hidalgo and his brother’s being convicted of several drug

offenses.   Hidalgo contends that the revocation sentence should

have run concurrently to the mandatory-minimum 120-month sentence

he received for the drug offenses.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     A     district    court      has    the   authority     to       run   terms     of

imprisonment consecutively upon revocation of supervised release.

United States v. Gonzalez, 250 F.3d 923, 925-29 (5th Cir. 2001).

“After finding        that   a   defendant     has   violated     a    condition      of

supervised release, the district court must consider the factors

contained in 18 U.S.C. § 3553(a) in determining the sentence to be

imposed.”        Id. at 929.       These factors must be considered “in

determining whether the terms imposed are to be ordered to run

concurrently or consecutively”.                18 U.S.C. § 3584(b) (2000).

“‘Implicit consideration of the § 3553 factors is sufficient.’”

Gonzalez, 250 F.3d at 930 (quoting United States v. Teran, 98 F.3d

831, 836 (5th Cir. 1996)).

     Hidalgo suggests that we apply a plain error standard of

review.     Of course, we, not the parties, determine the proper

standard    of    review.        E.g.,   St.   Tammany     Parish      Sch.   Bd.     v.

Louisiana, 142 F.3d 776, 782 (5th Cir.), cert. dismissed, 525 U.S.

1036 (1998).      In any event, Hidalgo appears at sentencing to have

preserved this issue by requesting a concurrent sentence.                           Pre-

United States v. Booker, 125 S. Ct. 738 (2005), we would have

upheld Hidalgo’s sentence “unless it [was] in violation of law or

[was] plainly unreasonable”.             United States v. Stiefel, 207 F.3d

256, 259 (5th Cir. 2000) (internal citation and quotation marks

omitted).     Post-Booker, it is unclear whether the same standard

applies or if we instead review a revocation sentence only for

“unreasonableness”.          United States v. Hinson, 429 F.3d 114, 120


                                          2
(5th Cir. 2005).        Similar to Hinson, we need not decide that issue

because Hidalgo’s sentence is proper under either standard.                Id.

      Hidalgo asserts that the district court had decided to impose

a concurrent sentence, but concluded otherwise after it became

upset     with   the    attorney    representing    Hidalgo’s    brother    at

sentencing.      Hidalgo contends that the district court’s imposition

of a consecutive sentence was based on an impermissible factor.

      We do not agree.         The district court never made any prior

statements suggesting that Hidalgo’s sentences would be concurrent.

It determined that a consecutive sentence should be imposed, after

Hidalgo admitted to committing drug offenses and after taking

judicial notice of Hidalgo’s brother’s convictions.             The district

court is to consider “the nature and circumstances of the offense

and     the   history    and   characteristics     of   the   defendant”    in

determining his sentence.          18 U.S.C. § 3553(a)(1) (2000).

                                                                 AFFIRMED




                                        3